Citation Nr: 0104998	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  96-41 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right foot injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
left foot injury, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to October 
1945 and from November 1954 to January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) following March and May 1996 decisions of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied claims of 
service connection for a left hip disability, a left shoulder 
disability, a left knee disability, skin cancer, and a growth 
on the kidney, as well as a claim to reopen service 
connection for a right eye disability.  Also denied were 
claims for increased (compensable) ratings for residuals of a 
right foot injury, residuals of a left foot injury, and 
hypertension.  In November 1997, the RO found clear and 
unmistakable error in a December 1981 rating decision and 
granted the veteran an increased (10 percent) rating for 
hypertension, effective from April 13, 1981.  

In March 1999, the Board denied the veteran's claims of 
service connection and the claim to reopen.  The Board 
remanded the remaining rating issues for further evidentiary 
development.  In April 2000, the RO granted an increased (10 
percent) rating for each foot disability.  


FINDINGS OF FACT

1.  The veteran's foot disabilities are manifested by pain 
and tenderness without reduced range of motion.

2.  Blood pressure readings do not show diastolic pressures 
predominantly 110 or more or systolic pressures predominantly 
200 or more.


CONCLUSIONS OF LAW

1.  A rating greater than 10 percent for residuals of a right 
foot injury or residuals of a left foot injury is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a (Diagnostic Code 5284) (2000).

2.  An increased rating for hypertension is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran's 
service-connected foot disabilities and hypertension are 
manifested by symptomatology that warrants the assignment of 
increased ratings.  It is also requested that the veteran be 
afforded the benefit of the doubt.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2000).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2 (2000), when assigning a disability rating, it is 
the present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Foot Disabilities

Historically, the veteran was been service connected for 
residuals of right and left foot injuries which were most 
recently rated as 10 percent disabling under Diagnostic Code 
5284.  See RO decisions dated in April 1979 and April 2000.  
Ratings for various foot problems are set forth in 38 C.F.R. 
§ 4.71a (2000).  For example, a 20 percent rating is 
warranted for unilateral claw foot (pes cavus) with all toes 
tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to a right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278 (2000).  Severe flatfoot with objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities also warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2000).  Under Diagnostic Code 
5283, moderately severe malunion or nonunion of tarsal or 
metatarsal bones likewise warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2000).  In the 
veteran's case, he has been rated under Diagnostic Code 5284 
which allows for a 20 percent rating for "[m]oderately 
severe" foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2000).  

While the record contains medical evidence dating back to 
1947, the Board's focus will be on more recent difficulties.  
See Francisco, supra.  Specifically, VA treatment records, 
dated from February 1990 to October 1999, show the veteran's 
complaints, diagnoses, and/or treatment for right and left 
foot pain and/or swelling.  See VA treatment records dated in 
May 1990, November 1991, July 1996, October 1996, June 1997, 
September 1997, December 1997, February 1998, April 1998, 
October 1998, December 1998, April 1999, and July 1999.  As 
for the right foot, the diagnoses have included degenerative 
joint disease as well as a mass, a ganglion, a lesion, a 
nerve tumor, and gout.  Id.  As for the left foot, the 
diagnoses have included degenerative joint disease and an 
ankle ligament injury.  Id.

In May 1990, left foot x-rays showed a metallic staple in the 
proximal shaft of the first metatarsal, as well as 
degenerative arthritic changes, but no evidence of an acute 
fracture or dislocation.  In November 1991, right foot x-rays 
showed mild degenerative changes, but no evidence of a 
fracture or dislocation.

Treatment records have also shown that the veteran was a 
"regular runner," at one point training to run a marathon, 
and on a number of occasions, injured his feet and/or ankles 
while running.  See VA treatment records dated in May 1990 
and November 1991.  Additionally, VA treatment records show 
that the veteran used foot orthotics with "good results."  
See VA treatment records dated in July and October 1996.

At a March 1996 VA examination, the veteran described pain in 
both of his feet following prior injuries, as well as a 
continuation of related problems, including swelling of his 
right foot.  The veteran reported a deformity of his right 
foot which was "felt [to be] related to his chronic pain in 
his right foot general region."  On examination, the 
veteran's extremities had pulses of 2+ which were equal 
bilaterally as well as no cyanosis or clubbing.  The 
diagnoses were left foot swelling by history and right foot 
pain and swelling by history.

The March 1996 x-rays of the veteran's feet showed 
degenerative changes of the first cuneiform and metatarsals 
bilaterally.  The veteran was status-post stapling of "that 
joint" on the left with fusion.  Degenerative changes were 
also noted in the first metatarsophalangeal joint 
bilaterally.  A subchondral cyst was noted on the left.  The 
radiologist concluded that the films showed degenerative 
changes of the tarsus, first metatarsal, and first metatarsal 
phalangeal joints, bilaterally. 

The veteran testified at a personal hearing in March 1997.  
He reported that he had bilateral foot pain and right foot 
swelling with activity.  Specifically, he reported that, 
after walking ten to fifteen miles, his feet would begin to 
swell.  He also reported that he had been treated by the 
Charleston VA and had been given orthotics to wear in his 
shoes.

At an October 1999 VA examination, the veteran complained of 
chronic bilateral foot pain since injuries to the feet in the 
mid-1960's with an increase in pain with activity.  
Historically, in 1966, the veteran fractured the left 
metatarsals and underwent surgical repair with open reduction 
and internal fixation.  As to the right foot, he fractured 
the tarsal bones and underwent surgical repair in 1967.  
Currently, the veteran was not on medication.

On examination, there was pain on palpation of the dorsal 
surface of both feet and the medial and lateral malleolus of 
the right ankle.  There was pain on palpation of the 
metatarsal heads of both feet and over the dorsal surface of 
both feet.  Gait was mildly to moderately antalgic with a 
limp to the left.  However, the veteran did not use an 
assistive device to ambulate.  Sensation was mildly decreased 
to pinprick and light touch over the dorsal lateral surface 
of the right foot. There were no other significant focal 
neuromuscular deficits on examination.  There was a bony 
overgrowth on the lateral malleolus of the right ankle.  
Active range of motion of the feet and ankles included 
dorsiflexion to 20 degrees bilaterally, plantar flexion to 45 
degrees bilaterally, eversion to 20 degrees bilaterally, 
inversion to 30 degrees bilaterally, abduction to 10 degrees 
bilaterally, and adduction to 20 degrees bilaterally.  It was 
opined that the foregoing motions were normal.  Muscle 
strength of the feet and ankles was 5/5 in all joints.  Deep 
tendon reflexes were present at the Achilles tendon.  There 
was no edema or erythema of the feet. 

Turning to the merits of the case, the Board first considers 
Diagnostic Code 5284.  In this regard, the Board notes that 
the term "moderately severe" as used in Diagnostic 
Code 5284 is not defined by regulation.  However, as reported 
above, the overall regulatory scheme relating to the feet and 
toes contemplates 20 percent ratings in cases where problems 
include such difficulties as dorsiflexion of all toes 
unilaterally and marked tenderness under the metatarsal 
heads.  See Diagnostic Code 5278 (no more than 10 percent is 
warranted even if the great toe is dorsiflexed).  A 20 
percent rating may also be assigned when there is moderately 
severe malunion or nonunion of the tarsal or metatarsal 
bones.  See Diagnostic Code 5283.  However, the record does 
not suggest that the veteran's disabilities approximate such 
a degree of severity.

The recent medical evidence indicates that the veteran has 
complained of bilateral foot pain and swelling on numerous 
occasions and that x-rays have confirmed the presence of 
degenerative changes in his feet.  Moreover, at his 
examination in March 1996, the veteran complained of chronic 
foot pain.  On examination in October 1999, there was pain on 
palpation of the dorsal surface of both feet, the medial and 
lateral malleolus of the right ankle, and the metatarsal 
heads of both feet, and over the dorsal surface of both feet.  
Gait was mildly to moderately antalgic with a limp to the 
left, sensation was mildly decreased to pinprick and light 
touch over the dorsal lateral surface of the right foot, and 
there was a bony overgrowth of the lateral malleolus of the 
right ankle.  However, the October 1999 examiner also 
reported that the veteran had normal range of motion in his 
feet and ankles, muscle strength of the feet and ankles was 
5/5 in all joints, deep tendon reflexes were present, and 
there was no edema or erythema of the feet.  Consequently, 
the Board finds that, while the term "moderately severe" is 
not defined by regulation, when compared with other 
comparable ratings for the feet, this term must be understood 
to require greater difficulties than those currently 
experienced by the veteran.  As suggested by the reference to 
other Diagnostic Codes, the veteran's difficulties are not 
tantamount to more than moderate impairment, even when pain 
and swelling are considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000); Johnson v. Brown, 9 Vet. App. 7, 11 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  
Accordingly, the Board finds that the 10 percent ratings 
currently assigned take into account his current symptoms and 
compensate him for "moderate" disability.  Diagnostic Code 
5284.

Some mild loss of sensation has been noted, but it is 
important to point out that such a finding does not warrant a 
separate compensable rating for superficial nerve 
involvement.  See, e.g., 38 C.F.R. § 4.124a, Diagnostic Code 
8522 (2000) (mild incomplete paralysis does not warrant a 
compensable rating).  

Hypertension

Before specifically addressing the question of the propriety 
of an increased rating for hypertension, it should be pointed 
out that the schedular criteria by which diseases of the 
arteries and veins are rated changed during the pendency of 
the veteran's appeal to the Board.  See 62 Fed. Reg. 65219 
(Dec. 11, 1997) (effective Jan. 12, 1998).  Therefore, 
adjudication of the claim must include consideration of both 
the old and new rating criteria.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  This rule of adjudication requires 
that the criteria most favorable to the veteran's claim be 
used.  Id.  (The Board notes the veteran was advised of the 
new criteria by the RO in an April 2000 supplemental 
statement of the case.)

Under the new schedular criteria, hypertensive vascular 
disease (hypertension and isolated systolic hypertension), a 
10 percent rating is assigned for diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more.  (A 10 percent rating is also assigned when the 
veteran has a history of diastolic pressure predominantly 100 
or more and requires continuous medication for control.).  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).  A 20 percent 
evaluation is assigned for diastolic pressure predominantly 
110 or more or for systolic pressure predominantly 200 or 
more.  Id.  A 40 percent evaluation is assigned for diastolic 
pressure predominantly 120 or more.  Id. 

The criteria in effective prior to those listed above, 
provided a 10 percent rating for diastolic pressure 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  (A 10 percent rating was also warranted 
when medication was required for control with a history of 
diastolic pressure predominantly 100 or more.  38 C.F.R. 
§ 4.104, note 2 following Diagnostic Code 7101 (1997).)  A 20 
percent rating was assigned for diastolic pressure 
predominantly 110 or more with definite symptoms.  Id.  A 40 
percent rating was assigned for diastolic pressures 
predominantly 120 or more with moderately severe symptoms.  
Id.

VA treatment records, dated from February 1990 to October 
1999, show the veteran's periodic complaints, diagnoses, 
and/or treatment for hypertension.  Specifically, in February 
1990, his blood pressure was 134/86; in May 1990, it was 
122/78; in June 1990, it was 157/82; in August 1990, it was 
120/80 and 160/90.  In November 1991, his blood pressure was 
120/68.  In May 1995, his blood pressure was 142/76; in July 
1995, it was 142/84 (on two occasions); and, in November 
1995, it was 162/78 and 158/78.  In February 1996, the 
veteran informed an examiner that blood pressure readings, 
which he took at home, were 142/84 in July 1995, 150/80 in 
December 1995, and 148/80 in January 1996.  In March 1996, 
his blood pressure was 162/85.  In April 1996, it was 173/74; 
in May 1996, it was 155/81; and, in August 1996, it was 
176/83.  In October 1996, at a treadmill exercise test, his 
blood pressure was 140/90, 200/90, and 180/90.  In February 
1997, his blood pressure was 164/75.  The February 1997 
treatment record also shows that, according to a nurse's 
visit, the veteran had 18 blood pressure readings greater 
than 120/60 and less than 145/90.  In March 1997, his blood 
pressure was 179/72; in April 1997, it was 132/50; in June 
1997, it was 180/66; in November 1997, it was 128/52; in 
December 1997, it was 139/57.  In March 1998, his blood 
pressure upon being hospitalized for syncope was 84/37 and 
73/38, and when examined before his discharge, his blood 
pressure was 115/65.  Thereafter, his blood pressure in April 
1998 was 146/88; in May 1998, it was 155/61; in June 1998, it 
was 124/70; in December 1998, it was 146/80; in April 1999, 
it was 136/72; in July 1999, it was 156/77 and 146/68.  

Treatment records also show that the veteran sought refills 
of his medication for hypertension on a number of occasions.  
See VA treatment records dated in February 1990 and February 
1996.

As to the severity and controllability of the veteran's 
hypertension, in August 1990, it was opined that he had good 
control at most checks.  However, in June 1994, it was opined 
that the veteran had had a problem was increasing blood 
pressure.  Yet, in October and November 1995, it was opined 
that the veteran's hypertension was well controlled.  In 
February 1996, his hypertension was characterized as 
moderate.  Moreover, in April 1996, his blood pressure was 
characterized as uncontrolled.  Subsequently, in August 1996, 
it was opined that he was on medication with good effect.  
Thereafter, in April 1997, it was opined that his blood 
pressure was "OK."

As to adverse symptomatology caused by hypertension, in March 
1997, the veteran reported having one episode of shortness of 
breath while on a beta-blocker for hypertension.  In June 
1997, he reported an incident of shortness of breath.  In 
March 1998, he was hospitalized because of syncope.  In 
January 1998, electrocardiograms and chest x-rays were 
normal.

At a March 1996 VA examination, the veteran reported that he 
had had high blood pressure since 1979.  The examiner also 
noted that a review of the veteran's medical records 
indicated that his blood pressure readings had ranged from 
120/84 to 170/84.  The examiner also noted that the veteran 
was taking medication for hypertension.  On examination, his 
blood pressure was 158/82.  Concluding that the evaluation 
demonstrated only marginally elevated blood pressure, the 
examiner assessed hypertension by history.

The veteran testified at a personal hearing in March 1997.  
He reported that he was under treatment at the Charleston VA 
for hypertension.  He testified that, despite medication, his 
systolic blood pressure readings had fluctuated and had been 
elevated.  According to the veteran's testimony, his systolic 
blood pressure reading on the day before the hearing was 
"over 180 something."  He also said that, on occasion, his 
systolic blood pressure had been over 200.  However, his 
diastolic pressure had been "pretty well under control" with 
medication.  The veteran also reported that he used diet and 
exercise to control his blood pressure because he did not 
like taking medication.

At an October 1999 VA examination, the veteran reported that 
he had been on medication since the mid-1960s and that he was 
then taking on lisinopril, hydrochlorothiazide, and 
potassium.  The veteran also reported using diet and exercise 
to control his hypertension.  The veteran denied any side 
effects of the medications, stated that he had never been 
hospitalized because of hypertension, and reported that he 
had always been asymptomatic.  Nonetheless, the veteran 
claimed that his blood pressure was erratically controlled.

On examination, blood pressure was 152/72, 148/70, and 
148/72.  The veteran was alert, in no distress, had good 
color, his eyes were within normal limits, and he had a grade 
1/6 systolic murmur consistent with aortic insufficiency with 
regular rate and rhythm.  His chest was clear.  The diagnoses 
included history of hypertension, under treatment.  The 
examiner opined that the veteran was "asymptomatic without 
side effects of medication with history of normal chest x-ray 
and electrocardiogram in the last year and a half."

At an August 2000 VA examination, the veteran denied any 
interim changes in his health since his last VA examination. 
The veteran reported having great exercise tolerance, denied 
any angina, and felt like he was in excellent cardiovascular 
condition.  Current medications included lisinopril and 
terazosin.  Nonetheless, the veteran reported that he felt 
more fatigued than normal.  The veteran attributed his 
fatigue to the hypertension medications.  He also reported 
that his blood pressure was erratically controlled.  The 
examiner opined that 1998 chest x-rays, which showed a 
minimally enlarged cardiovascular silhouette, could be 
expected in a person that was extremely well conditioned.

On examination, the veteran was alert, in no apparent 
distress, and his blood pressure was 178/82, 162/72, and 
166/74.  His skin color was good, his chest was clear, and 
his heart had a regular rate and rhythm without murmur or 
gallop.  Pulses were 2+ and equal in all extremities.  His 
metabolic equivalents (METS) were in the 10 to 12 range 
minimally.  The diagnosis was history of hypertension, 
"apparently erratically controlled, with no known evidence of 
any arteriosclerotic complications of hypertension either by 
history or on examination."

In an addendum to the August 2000 VA examination, it was 
noted that an echocardiogram revealed left ventricular 
ejection fraction of approximately 50 percent with no 
regional wall motion abnormalities and with conclusions of 
the E to A reversal noted.  It was opined that the foregoing 
might be normal for the veteran's age, but may represent 
diastolic dysfunction.  There was normal left ventricular 
systolic function.  There was a slightly dilated aortic root.  
There was mild to moderate aortic regurgitation.

After reviewing the entire record, the Board concludes that 
an increased rating for the veteran's hypertension is not 
warranted under either the old or new rating criteria.  The 
most recent blood pressure readings (i.e. since 1990) do not 
reveal diastolic pressures predominantly 110 or above.  In 
fact, his diastolic readings have never been recorded in a 
clinical setting as being 110 or higher.  For example, at the 
March 1996 VA examination, the examiner opined that the 
veteran's medical records indicated that his blood pressure 
readings had ranged from 120/84 to 170/84 and, on 
examination, it was 158/82.  Likewise, at the October 1999 VA 
examination, his blood pressure was 178/82, 162/72, and 
166/74.  Additionally, the veteran indicated at his March 
1997 personal hearing that his diastolic pressures had been 
controlled with medication.  In short, while the veteran is 
currently taking medication for high blood pressure, 
diastolic pressures predominantly 110 or above have not been 
shown.

As for whether the veteran meets the criteria for an 
increased rating on account of systolic readings, the Board's 
analysis is similar to that set forth above.  While the 
veteran's systolic reading was 200 on one occasion (see 
October 1996 treadmill examination), neither the veteran nor 
any VA medical personnel found a systolic reading of 200 or 
more at other times.  As noted above, while the veteran 
testified that his systolic readings had exceeded 200 on 
occasion, both VA medical personnel and the veteran took 
numerous readings over the previous ten years and the 
predominant picture produced by these readings was one of 
systolic readings consistently below 200.  For example, in 
February 1996, the veteran informed the examiner that his at-
home blood pressure readings were 142/84, 150/80, and 148/80.  
Moreover, as reported above, the March 1996 VA examiner 
opined that the veteran's medical records indicated that his 
blood pressure readings had ranged from 120/84 to 170/84 and, 
on examination, it was 158/82.  Likewise, the October 1999 VA 
examiner reported the veteran's blood pressure as 178/82, 
162/72, and 166/74.  Accordingly, the predominant disability 
picture is of systolic readings less than 200.

Some VA medical personnel have characterized the veteran's  
hypertension as being erratically controlled or uncontrolled.  
Additionally, other VA medical personnel have characterized 
the veteran's hypertension as being moderate in severity.  
However, these characterizations are not supported by the 
overwhelming weight of the clinical evidence found in the 
record.  Not only does this clinical evidence show his blood 
pressure is controlled, but it is controlled at a level 
approximating normal blood pressure.  In addition, VA medical 
personnel, both before and after the above-noted opinions 
were given, characterized the veteran's hypertension as in 
"good control," "well controlled," and "OK," as well as 
opined that he was "on medication with good effect."  
Therefore, whether associated with symptoms or not, by which 
higher ratings might in part be assigned under the old 
criteria, the preponderance of the evidence is against the 
veteran's claim under either the old or new criteria.

In reaching its conclusions, the Board recognizes that the 
veteran is competent to describe symptoms he experiences.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(lay witnesses are competent to describe painful experiences 
and symptoms that result therefrom); King v. Brown, 
5 Vet. App. 19, 21 (1993); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991) (the Board is obligated to accept as 
true evidentiary assertions by the veteran for the purpose of 
determining whether a claim is well grounded).  However, he 
is not competent to provide the necessary medical evidence.  
Id.

With respect to each of the rating claims addressed above, 
the Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  By the statement of the case (SOC) and 
supplemental SOCs furnished the veteran, the RO has notified 
him of the information and evidence necessary to substantiate 
his claim.  There is no indication that additional evidence 
exists and can be obtained on the issues here in question, 
and he has been afforded multiple examinations in connection 
with the current appeal.  Adjudication of this appeal, 
without referral to the RO for initial consideration under 
the new law, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (1992).


ORDER

An increased rating for residuals of a right foot injury is 
denied.

An increased rating for residuals of a left foot injury is 
denied.

An increased rating for hypertension is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

